DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3, 7, 21 and 23 have been cancelled.  Claims 1, 2, 4-6, 13 and 16-20 are withdrawn from consideration as being directed to a nonelected invention.  Claims 8-12, 14, 15, 22 and 24-30 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 8-12, 14, 15, 22 and 24-30 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Nonelected Claims 1, 2, 4-6, 13 and 16-20 are not eligible for rejoinder since they do not share a special technical feature with Claims 8-12, 14, 15, 22 and 24-30 and, therefore, lack unity of invention with the elected claims.  Therefore, Claims 1, 2, 4-6, 13 and 16-20 must be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652